Citation Nr: 1000845	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  02-10 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of lacerations to the right hand.

2.  Entitlement to service connection for residuals of an 
injury to the left hand.

3.  Entitlement to service connection for impingement 
syndrome of the shoulders, including as secondary to 
residuals of lacerations to the right hand.

4.  Entitlement to service connection for a disorder of the 
elbows, including as secondary to residuals of lacerations to 
the right hand.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Togus, Maine.

This case was previously remanded by the Board in October 
2003, August 2006, and July 2008.  The instructions set forth 
in the prior remands having been carried out, this case was 
returned to the Board for appellate consideration.

The Board notes that the Veteran requested a video 
teleconference hearing before a Member of the Board.  
However, the Veteran failed to appear for his hearing.  
Therefore, his request is deemed withdrawn.  38 C.F.R. § 
20.702(d).


FINDINGS OF FACT

1.  At all times relevant to this appeal, no objective 
pathology was shown in the Veteran's right hand except for 
mild scar tissue formation on the volar side of the proximal 
interphalangeal (PIP) joint of the index, long, and ring 
fingers that was visible upon examination in January 2002  
This scar was no longer visible when the Veteran's right hand 
was reexamined by VA in April 2009.  Functional impairment 
was not objectively demonstrated.

2.  The evidence does not show that the Veteran has a current 
disability of the left hand that is related to his military 
service.

3.  The evidence does not show that the Veteran's impingement 
syndrome of the shoulders is related to his service or to a 
service connected disability, including residuals of an 
injury to the Veteran's right hand.

4.  The evidence does not show that the Veteran has a current 
disability of his elbows that is related to his service or to 
a service connected disability, including residuals of an 
injury to the Veteran's right hand.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
laceration of the right hand were not met at any time 
relevant to this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.6, 4.7, 4.71a, diagnostic codes 5228-5230 (2009), 38 C.F.R. 
§ 4.118, diagnostic codes  7801-7805 (2008), diagnostic codes 
7803-7805 (2002).

2.  The criteria for service connection for residuals of an 
injury to the left hand were not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

3.  The criteria for service connection for impingement 
syndrome of the shoulders were not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2009).

4.  The criteria for service connection for a disability of 
the elbows were not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in October 2001, 
prior to the initial decision herein, that explained what the 
evidence needed to show in order to establish service 
connection for a claimed disability, and informed the Veteran 
that, in order to receive an increased evaluation for a 
disability that was already service connected, he needed to 
show that his disability got worse. 

In December 2003, in accordance with the instructions set 
forth in the Board's October 2003 remand, the Veteran was 
sent a new VCAA letter that, additionally, explained the 
evidence that VA was responsible for obtaining on behalf of 
the Veteran and the evidence that VA would assist the Veteran 
in obtaining if it was sufficiently identified by the 
Veteran.  The letter also informed the Veteran that it was 
his responsibility to ensure that VA received all requested 
records that were not in the possession of a federal 
department or agency.  However, this letter may not have been 
received by the Veteran since the zip code used thereon was 
incorrect.  Therefore, in its remand dated in August 2006, 
the Board instructed that a letter containing the same 
information as the December 2003 remand be resent to the 
Veteran at his correct address.  A  new VCAA letter was sent 
to the Veteran in August 2006.  When no response was 
received, a follow up letter was sent on May 2007.  However, 
these letters still contained the incorrect zip code, 
resulting in another remand by the Board in July 2008.  
However, subsequently VA determined that the Veteran no 
longer lived at the address that he provided.

In September 2008, the Veteran was sent a new VCAA letter at 
the new address that he provided to VA.  The letter explained 
the what the evidence needed to show in order to establish 
service connection on a direct and on a secondary basis, 
explained the respective duties of VA and the Veteran were 
with respect to obtaining relevant evidence, and explained 
the general manner whereby VA assigns disability ratings and 
effective dates.  In March 2009, the Veteran was sent another 
letter containing this information, as well as informing the 
Veteran that, in order to receive an increased evaluation for 
an already service connected disability, he needed to show 
that the disability got worse or increased in severity.  The 
Veteran's claims were thereafter readjudicated in a September 
2009 Supplemental Statement of the Case (SSOC), thereby 
curing any predecisional notice error.  

In addition to providing various notices to claimants, VA 
also must make reasonable efforts to assist them in obtaining 
the evidence that is necessary to substantiate their claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim(s).  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current 
appeal, VA has of record evidence including service treatment 
records, various service personnel records, and written 
statements that were submitted by the Veteran.  The Veteran 
was requested to identify any private treatment that he 
received for his right hand disability and his other claimed 
disabilities, and to provide copies of treatment records or 
authorizations to enable VA to obtain copies of such records, 
in various correspondence, including the letters that were 
sent to him dated in September 2008 and March 2009.  However,  
the Veteran did not do this.  Therefore, no private treatment 
records could be obtained by VA.  The Veteran did not allege 
that he received any treatment for his right hand or his 
other claimed disabilities from VA, and the file does not 
otherwise indicate that VA treatment records exist that are 
pertinent to the Veteran's claim.  The Veteran was afforded 
VA examinations in connection with the claims herein.

By reason of the foregoing, the Board finds that VA satisfied 
its obligations pursuant to the VCAA.  

II.  Facts

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claims 
and what the evidence in the claim file shows, or fails to 
show, with respect to those claims.  See Gonzales v. West,  
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In July 2001, the Veteran submitted his claim, in which he 
alleged that he injured both of his hands while he was in the 
military, and that the symptoms in each hand became worse 
over time.  He claimed that he could not grip things for 
long, and that activities such as using tools caused pain in 
his hands, wrists, and shoulders.  

The Veteran's service treatment records reflect that he 
injured one of his elbows while playing basketball in June 
1983.  He was diagnosed with a contusion and placed on light 
duty for 4 days.  No further treatment for this was required.  
The Veteran also injured his left elbow while doing physical 
training in June 1984 and it became infected.  The wound was 
cleaned and the Veteran was prescribed antibiotics.  There is 
no record of further treatment for the Veteran's left elbow.  
The Veteran was seen for a laceration to both hands in 
February 1982, which involved the 2nd, 3rd, and 4th digits of 
the right hand and the 3rd and 4th digits of the left hand.  
The Veteran did not receive further treatment for this.  In 
December 1982, the Veteran's service treatment records 
reflect he dropped a 155 canister on his right hand which 
resulted in lacerations to the 3rd and 4th digits of the right 
hand that required sutures.  He was seen again the next day, 
at which time the lacerations "look[ed] good" with no sign 
of infection.  In January 1983, the Veteran complained of 
difficulty closing his right hand and pain in his right hand.  
The diagnostic impression was possible damage to the tendons 
of the right hand.  No further mention is made of any injury 
to the Veteran's left hand.  At his separation examination in 
June 1984, the Veteran's upper extremities were noted to be 
normal, and the only scar listed was on his left leg.  

In connection with his earlier claim for service connection 
for residuals of injuries to his right hand, the Veteran told 
a VA examiner in August 1991 that he injured his right hand 
when a 105 howitzer shell landed on his right hand and caused 
lacerations to several fingers on his right hand.  He did not 
make any mention of the accident causing any injuries to his 
left hand at that time.  

The Veteran was afforded a VA examination in January 2002.  
The Veteran reported that he dropped a canister or casing on 
his hands in December 1982, which "crushed" both of his 
hands.  While the examiner indicated that the Veteran's 
service records confirm this, the actual service records, as 
described above, indicate that only the Veteran's right hand 
was involved in this incident.  Rather, the Veteran injured 
both of his hands in a separate incident several months 
earlier with did not involve any follow up treatment.  

The Veteran, who is right handed, told the examiner that he 
experienced pain in his right hand at the PIP joints of his 
index finger, ring finger, and long finger.  He also reported 
experiencing numbness in these digits as well as a decreased 
ability to grip objects.  He reported that he has dropped 
objects such as cups and bottles due to this and that he 
cannot hold tools in his right hand.  The Veteran told the 
examiner that his entire left hand was painful with 
intermittent numbness.  The Veteran also told the examiner 
that he experienced pain in his elbows and his shoulders, but 
that he did not experience pain in either his forearms or his 
upper arms.  He reported occasional swelling and stiffness 
aggravated by cold.  The Veteran reported using Motrin 
(ibuprofen) for pain management and denied using wrist or 
forearm splints.  He denied losing any time from work due to 
his disability.

The Veteran reported that his shoulder pain developed over 
the past year and was intermittent, triggered by exertion.  
The Veteran reported that he experienced pain in his elbows 
that was similar to the pain in his hands.  He alleged he 
experienced numbness and tenderness in the back of his 
elbows.  

Upon examination, both of the Veteran's shoulders had a full 
active range of motion with abduction against resistance, 
showing good bilateral strength.  The range of motion of the 
elbows and forearms were normal.  There was no motor deficit 
in the upper extremities.  The Veteran's pinch was normal in 
each hand, as was his digital abduction and adduction.  Both 
hands were mildly and evenly calloused.  There was no local 
atrophy.  Deep tendon reflexes were equal and brisk.  
Sensation was normal.  Each digit on each hand had a full 
range of motion passively and actively.  There were lumpy 
scars on the volar side of the PIP joint of the index, long, 
and ring digits.  X-rays of the hands were interpreted as 
being within normal limits and x-rays of the elbows were also 
normal.  X-rays of the shoulders showed bilateral narrowing 
of the acromiohumeral space with sclerosis at each humeral 
tuberosity.    

The examiner's diagnostic impression was status post (s/p) 
crush injuries to both hands with lacerations on the right 
involving the index, long, and ring finders without 
significant sequelae, except for scar tissue; normal elbows; 
and bilateral mild impingement syndrome of the shoulders.  
The examiner commented that no objective pathology could be 
shown in either the elbows or the hands, except for some mild 
scar tissue in the involved digits.  The examiner opined that 
the shoulder condition was not caused by the hand injuries.  

In a written statement that was received in February 2002, 
the Veteran claimed that the 105 howitzer casing fell on both 
of his hands which caused lacerations to his right hand and 
bruising and swelling of his left hand.  He alleged that he 
did not seek additional treatment for his injuries while he 
was in service because receiving medical care was discouraged 
by his superiors.  The Veteran alleged that he did not 
receive care for his claimed injuries after service because 
he lacked the funds to obtain private medical treatment.  

In his substantive appeal dated in July 2002, the Veteran 
alleged that his elbows were tender and that the injury to 
both of his hands affected his ability to obtain and maintain 
civilian employment, although he did not provide examples of 
employment that he was denied or lost due to his disability 
or disabilities.  The Veteran alleged that his service 
treatment records were inaccurate because the corpsmen that 
created and/or maintained the records had insufficient 
training to diagnose or treat injuries or to properly 
document same.  

The Veteran's right hand was reexamined by VA in April 2009.  
The Veteran denied receiving any medical treatment for his 
right hand since his last examination.  The examiner found no 
visible scarring on the Veteran's right hand.  There was no 
tenderness to palpation, adherence to underlying tissue, 
limitation of motion or loss of function, underlying soft 
tissue damage, skin ulceration or breakdown.  The diagnosis 
was residuals of a right hand laceration.  The examiner's 
opinion was that there was no visible scar and that the 
Veteran's hand and fingers were completely intact 
functionally, neurologically, vascularly and muscularly.  

III. Increased Rating

The Veteran contends that he should receive a higher 
(compensable) rating for residuals of the injury to his right 
hand that occurred during his service.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that the Veteran residuals of a laceration to 
his right hand is currently rated under the diagnostic code 
applicable to scars, the rating criteria for which changed 
during the pendency of this claim, effective August 30, 2002.  
VA's General Counsel has held that where a law of regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the Veteran.  If the application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2009).  Prior to the 
effective date of the change in the regulation, the Board may 
apply only the original version of the regulation.  VAOGCPREC 
3-2000.

The Board also notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, 
the Veteran's claim will be considered solely under the 
criteria effective as of the date and processing of the 
claim. 

Prior to August 20, 2002, scars, other than burn scars or 
scars on the face or neck, were evaluated pursuant to 38 
C.F.R. § 4.118, diagnostic codes 7803-7805 (2002).  A 
compensable rating was available only if a superficial scar 
was either poorly nourished; tender or painful on objective 
demonstration; or limited the motion of the affected part.  
There was no evidence of this at any time during the period 
applicable to this appeal.  After August 20, 2002, 
superficial scars other than on the face or neck that do not 
cause limited motion are compensable only if they cover an 
area of at least 144 square inches; are unstable; are painful 
on examination; or limit the motion of the affected part.  38 
C.F.R. § 4.118, diagnostic codes 7802-7805.  
The evidence does not show that the Veteran's scar warrants a 
compensable rating under either set of criteria.  At the 
January 2002 examination, a scar on the fingers of the 
Veteran's right hand was visible but the examiner did not 
indicate that it was poorly nourished, tender, or painful, 
and noted that the motion of the Veteran's fingers was not 
affected.  At the April 2009 examination, there was no 
visible scar  and the Veteran's fingers were intact 
functionally, neurologically, vascularly, and muscularly.

Moreover, the Veteran is not entitled to a rating pursuant to 
38 C.F.R. § 4.71 diagnostic codes 5228-5230 because there was 
no objective evidence of any limitation of motion or 
functional impairment to the Veteran's right hand or fingers 
at any time relevant to this appeal.  While the Board 
considered the Veteran's written statements to the effect 
that he has decreased grip strength, weakness, and pain in 
his right hand, these were not shown at either VA 
examination.  

The Board additionally finds that the Veteran's symptoms do 
not present such an exceptional disability picture as to 
render the schedular rating inadequate.  38 C.F.R. § 
3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 
(2008) (the threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  The Veteran's right hand was evaluated as 
essentially normal at both VA examinations and the Veteran 
does not receive medical treatment for his hand.  Therefore, 
it neither causes repeated hospitalizations nor substantially 
interferes with his employment.  While the Veteran alleges 
that he left the military due to difficulties with his hand, 
this occurred many years prior to the appeal period at issue 
herein and, even if true, is not relevant to the period at 
issue herein.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, an increased rating for 
residuals of a laceration to the right hand is denied.

IV.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Service connection may also be granted on a secondary basis 
where a disability is proximately due to, or the result of, a 
service connected disability.  38 C.F.R. § 3.310(a).  
Additionally, any increase in severity of a non-service 
connected disease or injury that is proximately due to, or 
the result of, a service connected disability, will be 
service connected.  38 C.F.R. § 3.310(b); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

	A.  Left Hand Disability

The Veteran claims he has a current disability that is 
related to an injury that he received in service when a 105 
Howitzer shell fell on his hands.  The Veteran's hand was 
examined by VA in January 2002, and the examiner could find 
no objective pathology in the Veteran's left hand.  Moreover, 
while the examiner diagnosed s/p crush injuries to both 
hands, a review of the service treatment records reveals that  
this was because the examiner misread the service treatment 
record entry regarding the incident with the Howitzer shell 
or canister, which damaged only the Veteran's right hand.  
The Veteran's left hand was injured in a separate accident 
approximately 10 months earlier that was documented on the 
same page. The Veteran required no follow up care for this 
earlier injury.  In any event, the examiner noted that the 
only sequela of an injury to either hand was mild scar tissue 
on three fingers on the right hand.  There was no evidence of 
any current disability of the left hand.  

The Board considered the Veteran's statements concerning the 
injury to his left hand.  At the outset, the Board notes that 
in his initial claim for service connection filed in 1991, 
the Veteran mentioned only the injury to his right hand.  He 
told a VA examiner that the Howitzer shell fell only his 
right hand and made no mention of any injury to the left hand 
occurring at that time.  This is inconsistent with the 
Veteran's current claims that the Howitzer shell fell on both 
of his hands and is likewise inconsistent with the Veteran's 
service treatment records.  In any event, the Veteran was not 
shown to have any current disability of the left hand.  While 
he complained of symptoms of pain and numbness of his left 
hand, a VA examination revealed a normal left hand.  
Additional, the Board notes that "[p]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), dismissed in part and 
vacated in part on other grounds 259 F.3d 1356 (2001). 
 
The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim for service connection for residuals of an injury to 
his left hand.  See, e.g. Gilbert, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b). 

	B.  Impingement syndrome of the Shoulders

The Veteran alleges that he developed pain in his shoulders 
as a result of his right hand disability.  In January 2002, 
VA performed an x-ray of the shoulders which showed bilateral 
narrowing of the acromiohumeral space with sclerosis at each 
humeral tuberosity.  The examiner diagnosed mild bilateral 
impingement of the shoulders and opined that this condition 
was not related to the Veteran's hand injuries.

Review of the Veteran's service treatment records does not 
show any injuries to his shoulders while he was in service, 
nor does the Veteran claim that he received a shoulder injury 
while he was in service.  His separation physical does not 
list any defects involving the shoulders.

Moreover, when the Veteran was examined by VA in January 
2002, he dated the onset of his shoulder pain to the prior 
year, which was many years after his discharge from service 
in 1984.  The Board notes that a lengthy lapse of time 
between discharge from service and any medical diagnosis of, 
or treatment for, a claimed disability is a factor that 
weighs against any claim for service connection.  See Maxson 
v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no competent evidence of a nexus between the 
Veteran's shoulder injury and either his service or the 
injury to his right hand that occurred during his service.  
While the Veteran may believe that his shoulder problems are 
somehow related to the injury to his right hand, he does not 
possess the requisite credentials to provide an expert 
opinion concerning the etiology of any medical disorder.  
See, e.g. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See 
also, e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992).

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim for service connection for impingement syndrome of his 
shoulders.  See, e.g., Gilbert, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b). 

	C.  Elbow disorder

The Veteran alleges that his hand disability caused him to 
develop a disorder characterized by pain in the elbows.

Review of the Veteran's service treatment records indicates 
that he did sustain two injuries to his elbows, an injury to 
the left elbow while performing physical training and an 
injury to one of his elbows that occurred while playing 
sports.  However, the Veteran was treated and released and 
there is no indication that he received any follow up care or 
treatment for either of these injuries.  The Veteran's 
separation physical did not indicate any problems with the 
Veteran's elbows. Moreover, the Veteran does not date his 
elbow difficulties to either of these incidents.  

The Veteran's elbows were examined by VA in January 2002.  At 
that time the Veteran had a normal range of motion in his 
elbows and forearms and x-rays of the elbows showed normal 
elbows.  The examiner diagnosed normal elbows.  While the 
Veteran complains that he sometimes experiences pain in his 
elbows, as noted previously, elbow pain alone is not 
considered a disability for VA purposes.  Sanchez-Benitez 13 
Vet. App. at 285.  In any event, there is no competent 
evidence linking the Veteran's claimed elbow pain to anything 
that occurred during his service or to a service connected 
disability.  While the Veteran may believe that his elbow 
pain is somehow related to the injury to his right hand that 
occurred during his service, he lacks the specialized 
expertise to offer competent evidence as to the causation of 
his elbow pain.  See, e.g. Wallin 11 Vet. App. at 514.

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim.  See, e.g., Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).  Insofar as the evidence does not show that the 
Veteran has a current disability of the elbows that is 
related either to his service or to a service connected 
disability, his claim for service connection for a disability 
of the elbows is denied.



	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for residuals of lacerations to the 
right hand is denied.

Service connection for residuals of an injury to the left 
hand is denied.

Service connection for impingement syndrome of the shoulders, 
including as secondary to residuals of lacerations to the 
right hand, is denied.

Service connection for a disorder of the elbows, including as 
secondary to residuals of lacerations to the right hand, is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


